151 S.E.2d 566 (1966)
268 N.C. 711
STATE
v.
Charlie Edward KING.
No. 676.
Supreme Court of North Carolina.
December 14, 1966.
*567 T. W. Bruton, Atty. Gen., James F. Bullock, Asst. Atty. Gen., for the State.
Herman L. Taylor, Greensboro, for defendant appellant.
PER CURIAM:
"[1] `[P]ublic place' means a place which in point of fact is public as distinguished from private, but not necessarily a place devoted solely to the uses of the public, a place that is visited by many persons and to which the neighboring public may have resort, a place which is accessible to the public and visited by many persons. Ellis v. Archer, 38 S.D. 285, 161 N.W. 192; People v. Lane, 8 Misc. 2d 325, 32 N.Y.S.2d 61. A mercantile establishment and the premises thereof is a public place during business hours when customers are coming and going." State v. Fenner, 263 N.C. 694, 140 S.E.2d 349.
We said in the recent case of State v. Lowery, 268 N.C. 162, 150 S.E.2d 23: "Intentional exposure of private parts while sitting in an automobile on a public street in such manner that they could be seen by members of the passing public using the street, and were seen by a passerby, constitutes the common law offense of indecent exposure."
"It is not essential to the crime of indecent exposure that someone shall have seen the exposure provided it was intentionally made in a public place and persons were present who could have seen if they had looked." 33 Am.Jur. 19
"[T]he offense does not depend on the number of people present, and that an intentional act of lewd exposure offensive to one or more persons is sufficient." 67 CJS Obscenity § 5 p. 26.
*568 It appears from the above that all the elements necessary to constitute the crime of indecent exposure were shown by the State's evidence. The jury accepted it as true, and in the trial there was
No error.